Citation Nr: 1452881	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post left nephrectomy and partial right nephrectomy, claimed as due to exposure to ionizing radiation.   

(The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota. 

The Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012.  A transcript of the hearing has been associated with the record.  

Additional evidence has been associated with the record since the most recent supplemental statement of the case was issued in February 2012.  Nevertheless, in August 2014, the Veteran's representative waived initial RO jurisdiction of this evidence.  As such, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals either duplicative evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not include any relevant information.  



FINDING OF FACT

The Veteran's renal cell carcinoma, status post left nephrectomy and partial right nephrectomy is not shown to be due to ionizing radiation exposure or another event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for renal cell carcinoma, status post left nephrectomy and partial right nephrectomy have not been met.  38 U.S.C.A. §§ 1131, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(d), 3.311 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Regarding the issue on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter sent prior to the initial unfavorable decision issued in February 2010, notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The RO has developed the Veteran's claim as directed to in M21-1MR, Part IV, ii.1.C.11.  The RO obtained a May 2009 Memorandum from the Chief Radiation Program Operations of the Air Force and in October 2009 the Director of Compensation and Pension Services referred the claim to the Under Secretary for Health for Radiation Review under 38 C.F.R. § 3.311 with a response rendered in January 2010.  The Board recognizes that the Veteran and his representative have asserted that the dose estimate obtained is incorrect and that an outside independent medical opinion regarding the Veteran's likely exposure to radiation should be obtained.  However, as discussed further below, the dose estimate was obtained from the Air Force Safety Center (AFSC) based on review of the Veteran's service personnel records and his in-service duties as a munitions loader and mechanic.  As such, it would appear that the AFSC would have more knowledge concerning a dose estimate for a service member as opposed to an unrelated private entity.  Moreover, based on the dose estimate provided, the January 2010 opinion submitted by the Director of Radiation and Physical Exposures determined that the probability of causation was .94 percent; thus, it was unlikely that the Veteran's renal cell carcinoma of the kidney could be attributed to in-service radiation exposure.  The Board finds that the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  

Moreover, with the exception of a general assertion that the dose estimate was incorrect, there has been no specific allegations made as to why the dose estimate should be deemed inaccurate.  Under such circumstances, further development, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support his claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

Finally, the Court has also held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here during the August 2012 hearing, the undersigned identified the issue on appeal, and elicited pertinent testimony concerning the nature and etiology of the Veteran's renal cell carcinoma.  Moreover, the Board hearing transcript, in particular, also reflects appropriate exchanges between the Veteran, his representative and the undersigned Acting Veterans Law Judge pertaining to the Veteran's renal cell carcinoma and the denial of the claim.  Additionally, the undersigned specifically discussed the significance of medical nexus evidence in this case and the types of factors which the undersigned would consider in evaluating the evidence.  As such, the Board finds that the requirements of 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking service connection for renal cell carcinoma, claimed as due to exposure to ionizing radiation.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.
	
First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A 'radiation-risk activity' is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did not participate in a radiation-risk activity as defined above.  Nevertheless, service connection must also be considered under 38 C.F.R.  § 3.311.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For kidney cancer and any other cancer (with the exception of bone cancer and leukemia), the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Health for further consideration.

Although kidney cancer and any other cancer is included in the list of 'radiogenic' diseases at 38 C.F.R. § 3.311(b), that regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing 'still requires a case-by-case determination of service connection for each claim based on one of the listed diseases.'  See Ramey v. Brown, 120 F.3d at 1245.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested renal cell carcinoma during service or that such is otherwise related to service on a direct or presumptive basis.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of renal cell carcinoma.  Moreover, there is no evidence of symptoms or a diagnosis of such disease until 2001.  Likewise, the Veteran testified that he was not claiming that his kidney cancer was the result of in-service Agent Orange Exposure.  
Rather, the Veteran has claimed that he currently has renal cell carcinoma as a result of radiation exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361   (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

The Veteran testified that his renal cell carcinoma is due to ionizing radiation; he was diagnosed in 2001 of renal cell carcinoma of the left kidney and in August 2006 he was diagnosed with renal cell carcinoma of the right kidney.  The Veteran's service treatment records include a December 1968 Report of Medical Examination for Separation that noted that the Veteran worked with nuclear weapons in Air Force Safety Center (AFSC) since January 1966; it was stated that there was no history of over exposure and protective measures were taken.  The Veteran's service personnel records reveal that he was stationed at Royal Thai Air Force Based U-Tapao from July 1967 to July 1968.  On the Veteran's DD-214 his Military Occupational Specialty (MOS) was listed as weapons mechanic. 

The RO has developed the Veteran's claim as directed in M21-1MR, Part IV, ii.1.C.11.  In a May 2009 Memorandum the Chief Radiation Program Operations of the Air Force stated that they found no external or internal radiation exposure data for the Veteran.  They stated that they sent an inquiry to the AFSC requesting any information that they might have regarding this Veteran's radiation exposure history.  They stated that AFSC reviewed the Veteran's official personnel records and determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a munitions loader and a mechanic.  Based on this potential, the AFSC provided an estimated maximum total effective dose equivalent (TEDE) of approximately 490 mrem.  They further stated that in comparison, 10 C.F.R. § 20.1201 states that the annual TEDE limit for occupationally exposed individuals is 5,000 mrem per year. 

In August 2009 the Director of Compensation and Pension Services referred the claim to the Under Secretary for Health for Radiation Review under 38 C.F.R. § 3.311.  A January 2010 response from the Director of Radiation and Physical Exposures, who was identified as a medical doctor, stated that the Veteran was considered to have incurred occupational exposure to ionizing radiating while service as a munitions loader and a mechanic during his military service but there was no official record in the USAF Master Radiation Exposure Registry of radiation exposure data of any kind for this Veteran.  Accordingly the AFSC was requested to perform a dose estimate based on the Veteran's duties and the dates he performed them and they noted that that Air Force Medical Support Agency indicated that the Veteran's effective dose was 490 mrem.  They also noted that the Veteran was diagnosed in 2001 with renal cell carcinoma of the left kidney and with renal cell carcinoma of the right kidney, as a recurrent metachronous tumor, in 2006.  The Interactive Radioepidemilogical Program (IREP) of the National Institute for Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's kidney cancer and it was calculated the probability of causation was .94 percent.  It was then determined that it was unlikely that the Veteran's renal cell carcinoma of the kidney can be attributed to radiation exposure while in military service.  

In February 2010 the Director of Compensation and Pension Service reviewed the Veteran's claims file and opined that there was no reasonable possibility that the Veteran's kidney cancer can be attributed to the occupational exposure to ionizing radiation as during military service.  In rendering this opinion the Veteran's submissions, his service treatment records, his post-service employment, the October 2009 Under Secretary for Health opinion, the January 2010 Memorandum, the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health were discussed. 

Based on a thorough review of the evidence, the Board must find the January 2010 official and detailed opinion to be highly probative on the question of the Veteran's renal cell carcinoma is due to in-service radiation exposure.  As such, the Board cannot find that service connection is warranted where the probative evidence weighs against the claim.  In sum, while the Veteran's service treatment records showed some exposure of radiation, it was determined in May 2009 that he was estimated to be exposed to 490 mrem compared to the annual limit of 5000 mrem and in January 2010, the Director of Radiation and Physical Exposures determined that the probability of causation was .94 percent; thus, it was unlikely that the Veteran's renal cell carcinoma of the kidney could be attributed to in-service radiation exposure.  As noted above, such opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.   Moreover, the Director of Radiation and Physical Exposures offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the medical opinion of record and there is no contrary opinion of record.  After a review of all of the evidence, the Director of Compensation and Pension Service found in February 2010 that there was no reasonable possibility that the Veteran's kidney cancer was due to in-service ionizing radiation.  

Again, the Board recognizes the Veteran's assertions and his belief that his dose estimates were incorrect.  Nevertheless, while the Board accepts the Veteran's statements concerning his duties in service; nevertheless, he is not competent to render or calculate an actual dose estimate or provide such a complex medical opinion.  In this regard, there is simply no competent evidence of significant radiation exposure in service.  Again, accordingly the AFSC, based on the Veteran's duties and the dates he performed them, they noted that Air Force Medical Support Agency indicated that the Veteran's effective dose was 490 mrem.  Importantly, the January 2010 opinion essentially determined that the Veteran's kidney cancer could not be attributed to such exposure.  The Board must find that the official evidence of record, is more probative in this case than the Veteran's testimony regarding his belief that he was, in fact, exposed to significant ionizing radiation during his participation in the risk activity.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish an etiological relationship between the kidney cancer and service on the basis of lay assertions, alone, such attempt must fail.  While the Veteran is competent to report in-service "injury" of radiation exposure he is not competent to provide a dose estimate, diagnose carcinoma (cancer) or relate it to service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board further notes that, as for any direct assertions of medical nexus, the matter of the medical etiology of the disability under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the matter of medical etiology of the disability for which service connection is sought.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as to etiology of the Veteran's renal cell carcinoma have no probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

For the foregoing reasons, the claim for service connection for renal cell carcinoma must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

Service connection for renal cell carcinoma, status post left nephrectomy and partial right nephrectomy, is denied. 



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


